Citation Nr: 1739412	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2009, for the grant of 30 percent for service-connected left knee instability. 

2.  Entitlement to an effective date earlier than June 10, 2009, for the grant of 20 percent for service-connected right knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

These matters were previously before the Board in September 2013 and March 2016.  At those times the Board remanded this appeal for additional development.


FINDINGS OF FACT

1.  The Veteran's claim for disability compensation for his left knee instability was received on April 11 2008 and was adjudicated by a June 2008 rating decision.

2.  Evidence of record indicates that the Veteran's left knee instability manifested at a severe level at least as early as April 21, 2007.

3.  The Veteran's claim for disability compensation for his right knee patellofemoral syndrome was received on April 11, 2008 and was adjudicated by a June 2008 rating decision.

4.  Evidence of record indicates that the Veteran's right knee patellofemoral syndrome manifested with instability at a moderate level at least as early as June 10, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 21, 2007, but no earlier, for the grant of an increased 30 percent rating for the service-connected left knee instability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.400(o) (2016).

2.  The criteria for an effective date prior to June 10, 2009 for the grant of an increased 20 percent rating for the service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.400(o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO obtained and associated with the record VA records from the Columbia Missouri VA Medical Center (VAMC) pursuant to the Board's March 2016 remand.  A request was made to the Veteran to provide authorization to obtain private medical records identified in the March 2016 remand, however no response was provided by the Veteran.  Therefore, the RO's actions have complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

A.  Left knee instability

The Veteran has appealed the assignment of March 1, 2009 as the effective date for an increased 30 percent rating for his service-connected left knee instability.

April 11, 2008 is the date the Veteran's current claim is on appeal from.  Service connection and an initial 10 percent rating were granted in the June 2008 rating decision.  In a February 2009 rating decision, the RO granted a temporary total rating from December 17, 2008 to March 1, 2009, at which time the rating was 10 percent.  The Veteran submitted a notice of disagreement (NOD) in March 2009 in which he specifically addressed the June 2008 rating decision.  In a July 2009 rating decision, the RO increased the rating to 30 percent, effective March 1, 2009. 

The Veteran's initial April 2008 claim was within one year of his separation from service on April 21, 2007.  The March 2009 NOD was within one year of the June 2008 rating decision.  

The Veteran's service treatment records indicate that the Veteran was treated for knee instability during service and noted the same at the time of separation.  A May 2008 VA examination provided that the Veteran's left knee disability is manifested by symptoms of giving way, instability, pain, weakness, daily subluxation, and effusion.  It was also provided that the Veteran experienced flare-ups of the left knee of a severe nature, occurring on a weekly basis, and lasting for one to two days.  X-rays of the knee showed a narrowing of the left patellofemoral joint.  Ultimately the examiner determined that the type of patellar abnormality present in the Veteran's left knee was dislocation/subluxation and characterized it as severe.  Further VA medical records from August 2008 reveal that lateral subluxation of the left knee occurred regularly and with only slight flexion and internal rotation.

In July 2009 the RO increased the Veteran's rating for left knee instability to 30 percent disabling, the maximum schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As the basis for this increase the RO pointed to the June 2009 VA examination of the Veteran's knees that demonstrated instability, pain, stiffness, weakness, incoordination, subluxation several times a week, and continued severe flare-ups.  The impact and severity of these symptoms on daily life was characterized as severe.

The Board finds that entitlement to an effective date of April 21, 2007, but no earlier, for the rating of 30 percent disabling for the Veteran's left knee instability is warranted.  

The results of the May 2008 and June 2009 VA examinations both characterize the manifestations of the Veteran's left knee symptoms as severe.  The Veteran's first VA examination, May 2008, demonstrates that the Veteran's left knee had recurrent subluxation at a severe level.  Not only did the examiner make a specific finding that the subluxation was severe, but the entirety of the examination results supported this severity level.  Instability, weakness, and pain coupled with weekly flare-ups lasting one to two days and subluxation on a daily basis, support a finding that the level of subluxation the Veteran was experiencing should have been rated as severe. 

Thus, as the Veteran's left knee instability symptoms were manifested as severe at the time of the May 2008 VA examination the Board finds that the Veteran was entitled to a disability rating of 30 percent rating even prior to the December 2008 surgery.  Furthermore, because the Veteran's original claim was received within one year of separation from active duty his service-connected left knee instability, initially rated as 10 percent disabling, was assigned an effective date of April 21, 2007, his separation date.  Because the Board finds that the Veteran was entitled to an increased 30 percent rating for his service-connected left knee instability at the time of his original claim the effective date for the 30 percent rating will be April 21, 2007.

B.  Right knee patellofemoral syndrome

The Veteran has appealed the assignment of June 10, 2009 as the effective date for an increased 20 percent rating for his service-connected left knee instability.

April 11, 2008 is the date of the current claim is on appeal from.  Service connection and an initial 10 percent rating were granted in the June 2008 rating decision.  In the March 2009 NOD, the Veteran specifically addressed the June 2008 rating decision.  In a July 2009 rating decision, the RO increased the rating for the right knee to 20 percent, effective June 10, 2009, the date of a VA examination. 

The Veteran's May 2008 VA joint examination noted giving way, instability, and pain without specification as to which knee, but on physical examination of the right knee there was no instability noted.  Flare-ups in the right knee were denied in so far as impacting on range of motion.  Range of motion examination of the right knee provided was from -5 to 120 degrees with objective pain beginning at 90 degrees, flexion.  An X-ray conducted in May 2008 provided that the right patellofemoral joint appeared normal.  The June 2008 rating decision assigned a 10 percent disability rating under a hyphenated rating code analogous to malunion of the tibia and fibula with a slight knee disability under Diagnostic Code 5299-5262.

VA treatment records from August 2008 note that the Veteran's right knee was stable and did not have any indication of laxity or subluxation.

The Veteran's June 2009 VA joint examination noted giving way, instability, and pain in both knees.  Range of motion of the right knee was from 0 to 110 degrees, with normal extension.  Objective evidence of pain following repetitive motion was also noted.  The summary of joint findings for the right knee noted dislocation/subluxation classified as moderate with MRI confirmation of a rupture of the patellar allograft and recurrent patellar instability/hypermobility.  In the July 2009 rating decision, the RO increased the rating for right knee patellofemoral syndrome to 20 percent under a hyphenated code analogous to recurrent subluxation or lateral instability under Diagnostic Code 5262-5257.

The Veteran's initial April 2008 claim was within one year of his separation from service on April 21, 2007.  The March 2009 NOD was within one year of the June 2008 rating decision.  Thus, the date of claim is April 2008; however, the right knee patellofemoral syndrome did not manifest with symptoms of moderate recurrent subluxation or instability until the VA examination on June 10, 2009.  The May 2008 examination noted complaints of instability without specifying which knee, but then found no right knee instability on examination.  X-ray imaging results from that examination did not reveal any abnormalities in the right patellofemoral joint and VA treatment records from August 2008 note the right knee to be stable and free of indications of laxity or subluxation.  The Board finds that the instability did not manifest until the June 2009 examination.  Thus, an earlier effective date is not warranted for the Veteran's right knee patellofemoral syndrome.


ORDER

Entitlement to an effective date of April 21, 2007, but no earlier, for the grant of 30 percent disabling for left knee instability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an earlier effective date for the grant of 20 percent disabling for right knee patellofemoral syndrome is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


